HELD BY
THE COURT,
that no circumstances are proved which call for an allowance of salvage exceeding the ordinary one in such cases of derelict. Decree, therefore, for the libelants for one-half the gross proceeds, and that the costs and charges be paid -out of the other half; and that the salvage awarded be divided into nine parts, two shares each to the owner and master of the schooner, one and a half to each of the mates, and the other two shares to be divided equally between the cook and the four seamen.